DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to the following communications: the Amendment filed March 15, 2022.
	Claims 1-9 and 11-21 are pending.  Claim 10 was canceled.  Claims 1 and 20 are amended.  Claim 21 is new.  Claims 1, 8 and 20 are independent.
Continued Examination Under 37 CFR 1.114 After Final Rejection
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 15, 2022 has been entered.
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Costa et al. (U.S. 9,460,799; hereinafter “Costa”).
	Regarding independent claim 1, Costa discloses a system (Fig. 2B) comprising:
	a storage media (Fig. 2B: 126) comprising memory blocks for storing data (Fig. 2C); and
	at least one controller (Fig. 2B: 110, 122, 124, 128 and 132) configured to:
	perform a test read on unprogrammed memory cells in a first memory block of the storage media to provide a test result (“fail bit count (FBC),” see col. 19, ll. 1-11);
	determine, based on the test result, a portion of the unprogrammed memory cells for which a threshold voltage is above a predetermined voltage (“the system counts the number of cells that are not programmed to their intended state,” see col. 19, ll. 35-39);
	determine that the portion of the unprogrammed memory cells exceeds a predetermined limit (see col. 40-48); and
	in response to determining that the portion exceeds the predetermined limit, move data from the first memory block to a second memory block of the storage media (“transfers the valid data from the partially programmed block to a different block,” see col. 20, ll. 20-22) and store in a register an indication that the first memory block is to be erased prior to being programmed (“The block is then marked as ready for further operations…This may include the controller 122 adding the block to a list of blocks that are ready for accepting new data.  For example, the block can now be erased and more data can be written to it,” see col. 21, ll. 59-64).
	Regarding independent claim 8, Costa discloses a method comprising:
	performing a test read on unprogrammed memory cells in a first memory block to provide a test result (“fail bit count (FBC),” see col. 19, ll. 1-11);
	determining, based on the test result, a portion of the unprogrammed memory cells for which a threshold voltage is above a predetermined voltage (“the system counts the number of cells that are not programmed to their intended state,” see col. 19, ll. 35-39);
	determining that the portion of the unprogrammed memory cells exceeds a predetermined limit (see col. 40-48); and
	in response to determining that the portion exceeds the predetermined limit, moving data from the first memory block to a second memory block (“transfers the valid data from the partially programmed block to a different block,” see col. 20, ll. 20-22) and storing an indication that the first memory block is to be erased prior to being programmed (“The block is then marked as ready for further operations…This may include the controller 122 adding the block to a list of blocks that are ready for accepting new data.  For example, the block can now be erased and more data can be written to it,” see col. 21, ll. 59-64).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 2-4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Costa et al. (U.S. 9,460,799; hereinafter “Costa”) in view of Reusswig et al. (U.S. 2017/0076811; hereinafter “Reusswig”).
	Regarding claim 2, Costa discloses the limitations with respect to claim 1.
	Furthermore, Costa teaches the first memory block comprises a first wordline, and a second wordline that is adjacent to the first wordline (Fig. 3C shows for example: WL28 and WL29).
	However, Costa is silent with respect to programmed memory cells in the first memory block are configured for selection using the first wordline, and the unprogrammed memory cells are configured for selection using the second wordline.
	Similar to Costa, Reusswig teaches a system comprising a storage media comprising memory blocks for storing data, and at least one controller configured to perform a test read on unprogrammed memory cells in a first memory block of the storage media to provide a test result.
	Furthermore, Reusswig teaches wherein the first memory block (Fig. 4) comprises a first wordline (Fig. 4: 404), and a second wordline that is adjacent to the first wordline (Fig. 4: 402 and 406);
	programmed memory cells in the first memory block are configured for selection using the first wordline (transistors, couple to 404 as shown in Fig. 4, for host data stores state, see page 5, par. 0051); and
(the memory cells of the read proxy word line are in an erased state, see page 5, par. 0055).
Since Reusswig and Costa are from the same field of endeavor, the teachings described by Reusswig would have been recognized in the pertinent art of Costa.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Reusswig with the teachings of Costa for the purpose of avoid affecting the endurance of the memory by detecting read disturb in the proxy memory cell or cells, which are coupled to a proxy word line, see Reusswig’s page 2, par. 0018.
Regarding claim 3, Costa in combination with Reusswig teaches the limitations with respect to claim 2.
Costa teaches the memory blocks for storing data are part of a memory array having a plurality of wordlines configured for accessing memory cells of the memory array (Fig. 3D: blocks BLK0-BLK2 comprising a plurality of wordlines WLs).
Furthermore, Reusswig teaches the second wordline is located at an edge of the memory array (last word line in a string, see page 4, par. 0039).
Regarding claim 4, Costa discloses the limitations with respect to claim 1.
Furthermore, Costa teaches the first memory block comprises a first wordline (Fig. 3C shows for example: WL28).
However, Costa is silent with respect to programmed memory cells in the first memory block are configured for selection using the first wordline, and the at least one controller is further configured to select a second wordline based on a susceptibility of 
Reusswig teaches wherein the first memory block (Fig. 4) comprises a first wordline (Fig. 4: 404);
	programmed memory cells in the first memory block are configured for selection using the first wordline (transistors for host data stores state, see page 5, par. 0051); and
the at least one controller (Fig. 2: controller) is further configured to select a second wordline based on a susceptibility of the second wordline to read disturb (affected by read disturb, see page 4, par. 0043), wherein the unprogrammed memory cells are selected using the second wordline (the memory cells of the read proxy word line are in an erased state, see page 5, par. 0055).
Since Reusswig and Costa are from the same field of endeavor, the teachings described by Reusswig would have been recognized in the pertinent art of Costa.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Reusswig with the teachings of Costa for the purpose of avoid affecting the endurance of the memory by detecting read disturb in the proxy memory cell or cells, which are coupled to a proxy word line, see Reusswig’s page 2, par. 0018.
Regarding claim 9, Costa discloses the limitations with respect to claim 8.
Furthermore, Costa teaches wherein the first memory block further includes programmed memory cells that store the data (see col. 18, ll. 41-42);
(“transfers the valid data from the partially programmed block to a different block,” see col. 20, ll. 20-22).
However, Costa is silent with respect to the programmed memory cells in the first memory block are configured to selection using a first wordline, and the method further comprises identifying a second wordline of the first memory block that is adjacent to the first wordline, wherein the unprogrammed memory cells are configured for selection using the second wordline.
Reusswig teaches the step of programmed memory cells in the first memory block are configured for selection using a first wordline (transistors, couple to 404 as shown in Fig. 4, for host data stores state, see page 5, par. 0051), and
the method further comprises identifying a second wordline of the first memory block that is adjacent to the first wordline, wherein the unprogrammed memory cells are configured for selection using the second wordline (the memory cells of the read proxy word line are in an erased state, see page 5, par. 0055).
Since Reusswig and Costa are from the same field of endeavor, the teachings described by Reusswig would have been recognized in the pertinent art of Costa.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Reusswig with the teachings of Costa for the purpose of avoid affecting the endurance of the memory by detecting read disturb in the proxy memory cell or cells, which are coupled to a proxy word line, see Reusswig’s page 2, par. 0018.
Claims 5-7, 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Costa et al. (U.S. 9,460,799; hereinafter “Costa”) in view of Hu et al. (U.S. 2015/0339188; hereinafter “Hu”).
Regarding claim 5, Costa discloses the limitations with respect to claim 1.
However, Costa is silent with respect to wherein the storage media is part of a memory system, and the at least one controller is further configured to determine at least one operating characteristic of the memory system, evaluate the at least one operating characteristic to provide an evaluation result that indicates an extent of read disturb for the first memory block, and determine that the evaluation result exceeds a predetermined threshold.
Hu teaches a storage media (Fig. 2: 10) that is part of a memory system (Fig. 2: 200), and at least one controller (Fig. 2: 14, 16 and 20) further configured to:
	determine at least one operating characteristic of the memory system (Fig. 1: 110);
	evaluate the at least one operating characteristic to provide an evaluation result that indicates an extend of read disturb for the first memory block (Fig. 1: 140); and
	determine that the evaluation result exceeds a predetermined threshold (Fig. 1: if step 140 is equal “yes”);
	wherein the test read is performed in response to determining that the evaluation result exceeds the predetermined threshold (Fig. 1: 150).
Since Hu and Costa are from the same field of endeavor, the teachings described by Hu would have been recognized in the pertinent art of Costa.

Regarding claim 6, Costa in combination with Hu teaches the limitations with respect to claim 5.
Furthermore, Hu teaches at least one sensor, wherein the at least one operating characteristics includes sensor data received from the at least one sensor (Fig. 2: 14, 18 and 24).
Regarding claim 7, Costa in combination with Hu teaches the limitations with respect to claim 5.
As discussed above, Costa’s system is substantially identical to the claimed “system,” where the differences reside only in the remaining limitations relating to function of “wherein evaluating the at least one operating characteristic comprises using an output from an artificial neural network having the at least one operating characteristic as an input.”
For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
Regarding claim 12, Costa discloses the limitations with respect to claim 8.

Hu teaches determining at least one operating characteristic of a memory device that includes the first memory block (Fig. 1: 110);
	evaluate the at least one operating characteristic to provide an evaluation result that indicates an extent of read disturb for the first memory block (Fig. 1: 140); and
	determine that the evaluation result exceeds a predetermined threshold (Fig. 1: if step 140 is equal “yes”);
	wherein the test read is performed in response to determining that the evaluation result exceeds the predetermined threshold (Fig. 1: 150).
Since Hu and Costa are from the same field of endeavor, the teachings described by Hu would have been recognized in the pertinent art of Costa.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Hu with the teachings of Costa for the purpose of improve read disturbance without influencing the memory efficiency, see Hu’s page 3, par. 0041.
Regarding claim 13, Costa in combination with Hu teaches the limitations with respect to claim 12.
(see page 3, par. 0035), or an output from a machine learning.
Regarding claim 14, Costa in combination with Hu teaches the limitations with respect to claim 12.
Furthermore, Hu teaches wherein the evaluation result corresponds to an extent of read margin (Fig. 1: 140).
Allowable Subject Matter
Claims 11 and 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
With respect to claim 11, there is no teaching or suggestion in the prior art of record to provide the recited steps of erasing the first memory block; after erasing the first memory block, writing data to the first memory block; reading the written data using a plurality of reads to the first memory block; and counting a number of the reads to the first memory block, wherein the test read is performed in response to the number of reads exceeding a predetermined limit.
With respect to claim 15, there is no teaching or suggestion in the prior art of record to provide the recited at least one operating characteristic includes at least one of: memory cell charge leakage; a historical rate of read failures associated with the first memory block; a historical rate of read failures associated with memory blocks of the 
With respect to claim 16, there is no teaching or suggestion in the prior art of record to provide the recited at least one operating characteristic includes sensor data received from at least one sensor of the memory device; and evaluating the at least one operating characteristic comprises using an artificial neural network (ANN) having the sensor data as an input, wherein an output from the ANN provides the evaluation result.
With respect to claim 17, there is no teaching or suggestion in the prior art of record to provide the recited step of determining that the evaluation result exceeds the predetermined threshold comprises detecting an anomaly that deviates, by the predetermined threshold, from historical data patterns associated with operation of the memory device.
With respect to claim 18, there is no teaching or suggestion in the prior art of record to provide the recited test read comprises: performing a first read using a first read voltage, performing a second read using a second read voltage; and determining a first number of the unprogrammed memory cells with a threshold voltage above the first read voltage, and a second number of the unprogrammed memory cells with a threshold voltage above the second read voltage.
Claims 20-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 20, there is no teaching or suggestion in the prior art of record to provide the recited predetermined limit is determined based on evaluating an environmental characteristic of a memory device that contains the first .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments with respect to claims 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFREDO BERMUDEZ LOZADA whose telephone number is (571)272-0877. The examiner can normally be reached 7:00AM-3:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alfredo Bermudez Lozada/           Primary Examiner, Art Unit 2825